38 F.3d 610
309 U.S.App.D.C. 35
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of Americav.Jamie ROBERTS, Appellant.
No. 93-3102.
United States Court of Appeals, District of Columbia Circuit.
Oct. 7, 1994.

Before:  WALD, HENDERSON* and RANDOLPH, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties.  The court has determined that the issues presented occasion no need for an opinion.  See D.C.Cir.Rule 36(b).  It is


2
ORDERED AND ADJUDGED that appellant's conviction be affirmed.  Appellee presented sufficient evidence from which the district court could conclude that the proffered tote bags and their contents were in "substantially the same condition" as when seized from appellant at the time of his arrest.  The district court did not abuse its discretion, therefore, in admitting the evidence.   See United States v. Lane, 591 F.2d 961, 962-63 & n. 7 (D.C.Cir.1979).  The district court's comment on the practices of its courtroom clerk, a comment having no bearing on any contested issue presented in appellant's trial, was at most harmless error, and provides no basis to disturb the conviction.   Cf. United States v. Paiva, 892 F.2d 148, 159 (1st Cir, 1989) (district court's explanation of narcotics field test harmless error where, although beyond evidence and reinforcing police officer's credibility, comments had no bearing on admissibility of testimony).


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 41.


4
KAREN LeCRAFT HENDERSON, Circuit Judge, concurring:


5
While the district court's comment on the practice of its courtroom clerk was, in my view, unquestionably improper, it constitutes harmless error.



*
 A separate statement of Judge Henderson is attached